Case 2:19-cv-02439-SVW-SK Document 1 Filed 04/01/19 Page 1 of 8 Page ID #:1
      

 ͳ       CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
 ʹ       Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
 ͵       Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
 Ͷ       San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
 ͷ       San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
 ͸       phylg@potterhandy.com
 ͹       Attorneys for Plaintiff
 ͺ
 ͻ
ͳͲ
ͳͳ                             UNITED STATES DISTRICT COURT
ͳʹ                            CENTRAL DISTRICT OF CALIFORNIA
ͳ͵
          Chris Langer,                           Case No.
ͳͶ
                  Plaintiff,
ͳͷ                                               Complaint For Damages And
            v.                                    Injunctive Relief For Violations
ͳ͸                                               Of: American’s With Disabilities
          Westco Investment LLC, a                Act; Unruh Civil Rights Act
ͳ͹       California Limited Liability
          Company;
ͳͺ       Farsi Import, LLC, a California
          Limited Liability Company; and
ͳͻ       Does 1-10,
ʹͲ               Defendants.
ʹͳ
ʹʹ           Plaintiff Chris Langer complains of Westco Investment LLC, a
ʹ͵   California; Farsi Import, LLC, a California Limited Liability Company; and
ʹͶ   Does 1-10 (“Defendants”), and alleges as follows:
ʹͷ
ʹ͸       PARTIES:
ʹ͹       1. Plaintiff is a California resident with physical disabilities. He is a
ʹͺ   paraplegic who cannot walk and who uses a wheelchair for mobility. He has a


                                             
                                              
      Complaint
      
Case 2:19-cv-02439-SVW-SK Document 1 Filed 04/01/19 Page 2 of 8 Page ID #:2
      

 ͳ   specially equipped van with a ramp that deploys out of the passenger side of
 ʹ   his van and he has a Disabled Person Parking Placard issued to him by the State
 ͵   of California.
 Ͷ       2. Defendant Westco Investment LLC owned the real property located at
 ͷ   or about 1916 Westwood Blvd., Los Angeles, California, in March 2019.
 ͸       3. Defendant Westco Investment LLC owns the real property located at or
 ͹   about 1916 Westwood Blvd., Los Angeles, California, currently.
 ͺ       4. Defendant Farsi Import, LLC owned Farsi Café located at or about 1916
 ͻ   Westwood Blvd., Los Angeles, California, in March 2019.
ͳͲ       5. Defendant Farsi Import, LLC owns Farsi Café (“Restaurant”) located at
ͳͳ   or about 1916 Westwood Blvd., Los Angeles, California, currently.
ͳʹ       6. Plaintiff does not know the true names of Defendants, their business
ͳ͵   capacities, their ownership connection to the property and business, or their
ͳͶ   relative responsibilities in causing the access violations herein complained of,
ͳͷ   and alleges a joint venture and common enterprise by all such Defendants.
ͳ͸   Plaintiff is informed and believes that each of the Defendants herein,
ͳ͹   including Does 1 through 10, inclusive, is responsible in some capacity for the
ͳͺ   events herein alleged, or is a necessary party for obtaining appropriate relief.
ͳͻ   Plaintiff will seek leave to amend when the true names, capacities,
ʹͲ   connections, and responsibilities of the Defendants and Does 1 through 10,
ʹͳ   inclusive, are ascertained.
ʹʹ
ʹ͵       JURISDICTION & VENUE:
ʹͶ       7. The Court has subject matter jurisdiction over the action pursuant to 28
ʹͷ   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
ʹ͸   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
ʹ͹       8. Pursuant to supplemental jurisdiction, an attendant and related cause
ʹͺ   of action, arising from the same nucleus of operative facts and arising out of


                                              
                                               
      Complaint
      
Case 2:19-cv-02439-SVW-SK Document 1 Filed 04/01/19 Page 3 of 8 Page ID #:3
      

 ͳ   the same transactions, is also brought under California’s Unruh Civil Rights
 ʹ   Act, which act expressly incorporates the Americans with Disabilities Act.
 ͵       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 Ͷ   founded on the fact that the real property which is the subject of this action is
 ͷ   located in this district and that Plaintiff's cause of action arose in this district.
 ͸
 ͹       FACTUAL ALLEGATIONS:
 ͺ       10.Plaintiff went to the Restaurant in March 2019 with the intention to
 ͻ   avail himself of its goods or services and to assess the business for compliance
ͳͲ   with the disability access laws.
ͳͳ       11.The Restaurant is a facility open to the public, a place of public
ͳʹ   accommodation, and a business establishment.
ͳ͵       12.Parking spaces are one of the facilities, privileges, and advantages
ͳͶ   offered by Defendants to patrons of the Restaurant.
ͳͷ       13.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ͳ͸   provide accessible parking in conformance with the ADA Standards.1
ͳ͹       14.Currently, the defendants do not provide accessible parking in
ͳͺ   conformance with the ADA Standards.
ͳͻ       15.Plaintiff personally encountered this barrier.
ʹͲ       16.By failing to provide accessible parking, the defendants denied the
ʹͳ   plaintiff full and equal access.
ʹʹ       17.The lack of accessible parking created difficulty and discomfort for the
ʹ͵   Plaintiff.
ʹͶ       18.Paths of travel are another one of the facilities, privileges, and
ʹͷ
ʹ͸
      
ʹ͹   
       )RUH[DPSOHWKHUHZDVQRDFFHVVDLVOHWKDWDFFRPSDQLHGWKHSDUNLQJVWDOORVWHQVLEO\UHVHUYHGIRUSHUVRQV
      ZLWK GLVDELOLWLHV 2Q LQIRUPDWLRQ DQG EHOLHI WKHUH DUH RWKHU LVVXHV ZLWK WKH SDUNLQJ WKDW UHQGHU LW QRQ
ʹͺ   FRPSOLDQW 7KRVH LVVXHV ZLOO EH IOHVKHG RXW LQ GLVFRYHU\ DQG LQVSHFWLRQV 7KH SODLQWLII VHHNV WR KDYH
      DFFHVVLEOHSDUNLQJ


                                                                
                                                                 
      Complaint
      
Case 2:19-cv-02439-SVW-SK Document 1 Filed 04/01/19 Page 4 of 8 Page ID #:4
      

 ͳ   advantages offered by Defendants to patrons of the Restaurant.2
 ʹ       19.Meanwhile, and even though the plaintiff did not confront the barrier,
 ͵   the defendants do not provide accessible paths of travel in conformance with
 Ͷ   the ADA Standards.
 ͷ       20.The Restaurant has a sales counter where it handles its transactions with
 ͸   customers.
 ͹       21.The defendants do not provide an accessible sales counter in
 ͺ   conformance with the ADA Standards.
 ͻ       22.Restrooms are also one of the facilities, privileges, and advantages
ͳͲ   offered by Defendants to patrons of the Restaurant.
ͳͳ       23.The defendants do not provide accessible restroom in conformance
ͳʹ   with the ADA Standards.3
ͳ͵       24.The defendants have failed to maintain in working and useable
ͳͶ   conditions those features required to provide ready access to persons with
ͳͷ   disabilities.
ͳ͸       25.The barriers identified above are easily removed without much
ͳ͹   difficulty or expense. They are the types of barriers identified by the
ͳͺ   Department of Justice as presumably readily achievable to remove and, in fact,
ͳͻ   these barriers are readily achievable to remove. Moreover, there are numerous
ʹͲ   alternative accommodations that could be made to provide a greater level of
ʹͳ   access if complete removal were not achievable.
ʹʹ       26.Plaintiff will return to the Restaurant to avail himself of goods or
ʹ͵   services and to determine compliance with the disability access laws once it is
ʹͶ   
      
        )RUH[DPSOHWKHUHLVDUDPSWKDWUXQVXSWRWKHUHDUHQWUDQFH,WWHUPLQDWHVDWWKHGRRUDQGWKHUHLVQROHYHO
ʹͷ   ODQGLQJ 2Q LQIRUPDWLRQ DQG EHOLHI WKHUH DUH RWKHU LVVXHV ZLWK WKH SDWKV RI WUDYHO WKDW UHQGHU WKHP QRQ
      FRPSOLDQW 7KRVH LVVXHV ZLOO EH IOHVKHG RXW LQ GLVFRYHU\ DQG LQVSHFWLRQV 7KH SODLQWLII VHHNV WR KDYH
ʹ͸   DFFHVVLEOHSDWKVRIWUDYHO
      
        )RUH[DPSOHWKHUHVWURRPPLUURULVPRXQWHGRQWKHZDOOVRWKDWLWVERWWRPHGJHLVPRUHWKDQLQFKHV
ʹ͹   DERYHWKHILQLVKIORRU2QLQIRUPDWLRQDQGEHOLHIWKHUHDUHRWKHULVVXHVZLWKWKHUHVWURRPWKDWUHQGHULWQRQ
      FRPSOLDQW 7KRVH LVVXHV ZLOO EH IOHVKHG RXW LQ GLVFRYHU\ DQG LQVSHFWLRQV 7KH SODLQWLII VHHNV WR KDYH DQ
ʹͺ   DFFHVVLEOHUHVWURRP
      


                                                                 
                                                                  
      Complaint
      
Case 2:19-cv-02439-SVW-SK Document 1 Filed 04/01/19 Page 5 of 8 Page ID #:5
      

 ͳ   represented to him that the Restaurant and its facilities are accessible. Plaintiff
 ʹ   is currently deterred from doing so because of his knowledge of the existing
 ͵   barriers and his uncertainty about the existence of yet other barriers on the
 Ͷ   site. If the barriers are not removed, the plaintiff will face unlawful and
 ͷ   discriminatory barriers again.
 ͸       27.Given the obvious and blatant nature of the barriers and violations
 ͹   alleged herein, the plaintiff alleges, on information and belief, that there are
 ͺ   other violations and barriers on the site that relate to his disability. Plaintiff will
 ͻ   amend the complaint, to provide proper notice regarding the scope of this
ͳͲ   lawsuit, once he conducts a site inspection. However, please be on notice that
ͳͳ   the plaintiff seeks to have all barriers related to his disability remedied. See
ͳʹ   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
ͳ͵   encounters one barrier at a site, he can sue to have all barriers that relate to his
ͳͶ   disability removed regardless of whether he personally encountered them).
ͳͷ
ͳ͸   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
ͳ͹   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
ͳͺ   Defendants.) (42U.S.C. section 12101, et seq.)
ͳͻ       28.Plaintiff re-pleads and incorporates by reference, as if fully set forth
ʹͲ   again herein, the allegations contained in all prior paragraphs of this
ʹͳ   complaint.
ʹʹ       29.Under the ADA, it is an act of discrimination to fail to ensure that the
ʹ͵   privileges, advantages, accommodations, facilities, goods and services of any
ʹͶ   place of public accommodation is offered on a full and equal basis by anyone
ʹͷ   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
ʹ͸   § 12182(a). Discrimination is defined, inter alia, as follows:
ʹ͹             a. A failure to make reasonable modifications in policies, practices,
ʹͺ                or procedures, when such modifications are necessary to afford


                                                
                                                 
      Complaint
      
Case 2:19-cv-02439-SVW-SK Document 1 Filed 04/01/19 Page 6 of 8 Page ID #:6
      

 ͳ                 goods,    services,    facilities,   privileges,   advantages,       or
 ʹ                 accommodations to individuals with disabilities, unless the
 ͵                 accommodation would work a fundamental alteration of those
 Ͷ                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 ͷ             b. A failure to remove architectural barriers where such removal is
 ͸                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 ͹                 defined by reference to the ADA Standards.
 ͺ             c. A failure to make alterations in such a manner that, to the
 ͻ                 maximum extent feasible, the altered portions of the facility are
ͳͲ                 readily accessible to and usable by individuals with disabilities,
ͳͳ                 including individuals who use wheelchairs or to ensure that, to the
ͳʹ                 maximum extent feasible, the path of travel to the altered area and
ͳ͵                 the bathrooms, telephones, and drinking fountains serving the
ͳͶ                 altered area, are readily accessible to and usable by individuals
ͳͷ                 with disabilities. 42 U.S.C. § 12183(a)(2).
ͳ͸       30.When a business provides parking for its customers, it must provide
ͳ͹   accessible parking in compliance with the ADA Standards.
ͳͺ       31.Here, the lack of accessible parking is a violation of the law.
ͳͻ       32.When a business provides paths of travel, it must provide accessible
ʹͲ   paths of travel in compliance with the ADA Standards.
ʹͳ       33.Here, the failure to provide accessible paths is a violation of the ADA.
ʹʹ       34.When a business provides facilities such as a sales or transaction
ʹ͵   counter, it must provide an accessible sales or transaction counter in
ʹͶ   compliance with the ADA Standards.
ʹͷ       35.Here, no such accessible sales counter has been provided in violation of
ʹ͸   the ADA.
ʹ͹       36.When a business provides facilities such as a restroom, it must provide
ʹͺ   an accessible restroom in compliance with the ADA Standards.


                                               
                                                
      Complaint
      
Case 2:19-cv-02439-SVW-SK Document 1 Filed 04/01/19 Page 7 of 8 Page ID #:7
      

 ͳ       37.Here, no such accessible restroom has been provided in violation of the
 ʹ   ADA.
 ͵       38.The Safe Harbor provisions of the 2010 Standards are not applicable
 Ͷ   here because the conditions challenged in this lawsuit do not comply with the
 ͷ   1991 Standards.
 ͸       39.A public accommodation must maintain in operable working condition
 ͹   those features of its facilities and equipment that are required to be readily
 ͺ   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 ͻ       40.Here, the failure to ensure that the accessible facilities were available
ͳͲ   and ready to be used by the plaintiff is a violation of the law.
ͳͳ
ͳʹ   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
ͳ͵   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
ͳͶ   Code § 51-53.)
ͳͷ       41.Plaintiff repleads and incorporates by reference, as if fully set forth
ͳ͸   again herein, the allegations contained in all prior paragraphs of this
ͳ͹   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
ͳͺ   that persons with disabilities are entitled to full and equal accommodations,
ͳͻ   advantages, facilities, privileges, or services in all business establishment of
ʹͲ   every kind whatsoever within the jurisdiction of the State of California. Cal.
ʹͳ   Civ. Code §51(b).
ʹʹ       42.The Unruh Act provides that a violation of the ADA is a violation of the
ʹ͵   Unruh Act. Cal. Civ. Code, § 51(f).
ʹͶ       43.Defendants’ acts and omissions, as herein alleged, have violated the
ʹͷ   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
ʹ͸   rights to full and equal use of the accommodations, advantages, facilities,
ʹ͹   privileges, or services offered.
ʹͺ       44.Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               
                                                
      Complaint
      
Case 2:19-cv-02439-SVW-SK Document 1 Filed 04/01/19 Page 8 of 8 Page ID #:8
      

 ͳ   discomfort or embarrassment for the plaintiff, the defendants are also each
 ʹ   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 ͵   (c).)
 Ͷ
 ͷ             PRAYER:
 ͸             Wherefore, Plaintiff prays that this Court award damages and provide
 ͹   relief as follows:
 ͺ           1.For injunctive relief, compelling Defendants to comply with the
 ͻ   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
ͳͲ   plaintiff is not invoking section 55 of the California Civil Code and is not
ͳͳ   seeking injunctive relief under the Disabled Persons Act at all.
ͳʹ           2.Damages under the Unruh Civil Rights Act, which provides for actual
ͳ͵   damages and a statutory minimum of $4,000 for each offense.
ͳͶ           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
ͳͷ   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
ͳ͸
ͳ͹
      Dated: March 27, 2019                CENTER FOR DISABILITY ACCESS
ͳͺ
ͳͻ
ʹͲ
                                           By:
ʹͳ                                        ____________________________________
ʹʹ                                              Russell Handy, Esq.
                                                 Attorney for plaintiff
ʹ͵
ʹͶ
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                                 
                                                  
      Complaint
      
